Citation Nr: 1526237	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for a chronic lumbar strain, currently rated as 20 percent disabling.  

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dysthymic disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include: schizoaffective disorder.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches. 

5. Entitlement to service connection for migraine headaches.

6. Entitlement to service connection for chronic pain syndrome (claimed as fibromyalgia).

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) 


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 until April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In November 2014, the Veteran testified at Travel Board hearing held at the RO before the undersigned.  A transcript of the hearing testimony is in the claims file.  Since the hearing, additional evidence regarding the Veteran's appeal has been received by the Board.  A waiver of RO review of this evidence was submitted.  See 38 C.F.R. § 20.1304 (2014).

While the RO denied the Veteran's claim to reopen her claim for service connection for dysthymic disorder, the record reflects that the Veteran has been diagnosed with multiple psychiatric disabilities.  The U S Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet App 1 (2009).  Thus, the Board has recharacterized the Veteran's claim for service connection as a claim for entitlement to service connection for an acquired psychiatric disorder, to include: schizoaffective disorder. 

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee condition and a right knee condition have been raised by the record on page 49 of her Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for migraine headaches, entitlement to service connection for chronic pain syndrome, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's chronic lumbar strain has resulted in flexion to less than 30 degrees and seeking treatment at least twice per week.

2. Throughout the appeal period, the Veteran's chronic lumbar strain has not been manifested by unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during a twelve-month period. 

3. In a November 1984 rating decision, the RO denied the Veteran's claims for service connection for headaches and a dysthymic disorder.  The Veteran did not appeal this rating decision or submit new and material evidence within one year.

4. In April 2011, the Veteran filed a claim for service connection for schizoaffective disorder, which was accepted as a claim to reopen her claim for service connection for a dysthymic disorder. 

5. In August 2011, the Veteran filed a claim to reopen her claim for service connection for headaches. 

6. The evidence received since the November 1984 rating decision as to the issues of entitlement to service connection for headaches and entitlement to service connection for a dysthymic disorder are relevant and are not cumulative of facts previously considered.

7. The Veteran has a current diagnosis of schizoaffective disorder which manifested during her active military service.  


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating for a chronic lumbar strain have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DC 5237 (2014).

2. The criteria for a rating in excess of 40 percent rating for a chronic lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DC 5237 (2014).

3. The November 1984 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4. New and material evidence having been received; the claim of entitlement to service connection a dysthymic disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5. New and material evidence having been received; the claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6. The criteria for service connection for schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis in the decisions below will focus specifically on what evidence is needed to substantiate her claims and what the evidence in the claims file shows, or fails to show, with respect to her claims.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence does not suggest that the Veteran's disability has significantly changed and a uniform evaluation is warranted.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, and incoordination.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  

Increased Rating for a Low Back Condition 

The Veteran seeks an increased evaluation for a chronic lumbar strain, currently 
rated as 20 percent disabling under DC 5237, Lumbosacral Strain. (The Board notes that as the Veteran has been diagnosed with degenerative arthritis of her spine and she could be rated under 5003 due to its relation to 5242, however, the Veteran is already in receipt of the highest schedular rating available under DC 5003).  

A lumbar strain can be evaluated in one of two ways.  It can either be evaluated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or according to the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Incapacitating Episodes Formula).  When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

A 20 percent rating is assigned when forward flexion of the lumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  Id.  A rating of 20 percent can also be attained if muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour are present.  38 C.F.R. § 4.71a, DC 5243, General Formula.

A 40 percent evaluation is warranted under the General Formula when there is forward flexion of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted under the General Formula where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  See id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  See id., Note (5).

The General Formula applies for rating purposes with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.
     
The Veteran's lumbar spine disability can also be rated using the Incapacitating Episodes Formula.  See 38 C.F.R. § 4.71a, DC 5243.  This formula allows for a rating of 20 percent if there have been incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.   

For the purposes of this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The disability at issue is a chronic lumbar strain; therefore, only the Veteran's low back (or lumbar) symptoms are to be considered.  After reviewing the evidence of record, the Board finds that a rating of 40 percent, but not greater than 40 percent, is warranted based upon the Veteran's chronic lumbar strain disability.  

In April 2011, the Veteran submitted a claim for an increased rating for her service-connected lumbar spine condition.  She indicated that she was currently receiving treatment at the Ann Arbor VA Medical Center (VAMC) for this condition.  

In May 2011, the Veteran submitted a completed examination for housebound status or permanent need for regular aid and attendance.  The physician that completed the examination reported restriction of the spine that limited lumbar flexion to less than 30 degrees with additional limitation of extension and rotation.   

In August 2012, she reported that she was unable to bend down to pick up things from the floor without having to hold onto her cane or attempting to use her hands to "crawl up [her] legs to straighten out."  She reported that her condition required that she use assistive devices on a regular basis that include: a walker, a cane, and a "reacher" to pick things up.  She reported that she takes Vicodin for her pain four times a day, which helps some but does not alleviate all of her pain.

Due to the Veteran's claim, she was sent for a VA examination in August 2012. 
The examiner indicated that the Veteran hurt her back while working on aircraft in the Navy in the 1970s.  She stated that she only hurt her low back at that time but she reported that now some of her pain goes down her legs.  She did not report flare-ups of her condition.  Range of motion testing indicated flexion to 50 degrees with objective evidence painful motion at that point.  The examiner also reported increased functional impairment that included less movement than normal and pain on movement.  Further, muscle strength testing, indicated bilateral reduced muscle strength with active movement against some resistance in the Veteran's hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  She demonstrated normal reflexes and had a normal sensory exam.  She also had a negative straight leg raise test and did not provide other signs or symptoms of radiculopathy.  The examiner reported that the Veteran did use a cane and a walker constantly for locomotion.  The examiner also stated that the Veteran did not have intervertebral disc syndrome and had not had any incapacitating episodes requiring prescribed bed rest in the prior twelve months.  

During her Board hearing in November 2014, the Veteran reported that she cannot bend forward at the waist at all without pain.  She reported that her regular pain has caused her to seek treatment with the VA approximately twice per week, despite continuous medication for her pain.  She also indicated that her pain was great enough that she underwent a surgical procedure (a spinal ablation) to help reduce her pain, but this operation was not effective in relieving her pain.   

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Here, the evidence of record indicates that the functional limitations of the Veteran's chronic lumbar strain is most accurately represented by the 40 disability rating of the General Formula of the schedular criteria under DC 5237.  The Veteran reported during her hearing that she had no ability to bend forward without pain and the physician that completed her evaluation for housebound status or permanent need for regular aid and attendance indicated that her flexion was restricted to below 30 percent, which is the limitation in flexion required for a 40 percent rating under the General Formula.  

The Board notes that the VA examiner indicated that the Veteran could bend to 50 degrees prior to objective evidence of pain; however, the Board finds that the opinions of both the A&A physician and the lay opinion provided by the Veteran at least place the claim into equipoise as to the extent that the Veteran can bend forward.  Further, the examiner indicated that the Veteran suffered from additional functional limitations due to her low back condition, which was manifested by less movement than normal and pain on movement.  These increased functional limitations both indicate that a higher rating criteria should be considered, as well as, indicate that the Veteran's ability to bend forward to 50 degrees may have had greater additional limitation than what was contemplated in the examiner's report.  See DeLuca, at 202 (1995).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 40 percent rating is warranted for the Veteran's chronic lumbar strain under the General Formula.  

However, the Board finds that a rating in excess of 40 percent is not warranted based upon the evidence of record.  While the Veteran reported that she was unable to perform any forward flexion of her low back without pain, the evidence does not reflect that the Veteran's condition more closely approximated by unfavorable ankylosis of the thoracolumbar spine or the entire spine.  The evidence of record indicated that the Veteran has some movement of the spine, despite her pain and does not indicate that her spine is "fixed in one location" or has been surgically fused.  Further, even considering that the Veteran has no forward flexion without pain, the evidence does not suggest that the "fixed location" of the Veteran's spine has caused any of the following symptoms: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

To the extent that the Veteran would argue that her reduced lower extremity strength warrants a higher rating, the Board has considered these additional limitations, however, they were not so severe as to cause noted muscle atrophy or functional impairment in excess of what is contemplated by the 40 percent rating criteria.  Accordingly, a rating in excess of 40 percent is not available under the General Formula.

Additionally, the Board finds that the evidence does not support a finding in excess of 40 percent under the Incapacitating Episodes Formula.  While the Veteran reported that she seeks treatment for her low back condition multiple times per week, such treatment does not more closely resemble six weeks of prescribed bed rest in a 12 month period than four weeks of prescribed bed rest in a 12 month period.  The evidence does not suggest that the Veteran has been prescribed any extended bed rest for during the process of her appeal.  While the Board acknowledges that the Veteran seeks extensive treatment for her condition, prolonged periods of prescribed bed rest, particularly of at least six weeks or more duration, causes functional impairment beyond the functional impairment indicated by the current evidence.  Accordingly, a rating in excess of 40 percent is not available under the Incapacitating Episodes Formula.  

The Veteran's conditions were also considered for possible extraschedular referral.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In Thun v. Peake, the Court set forth a three-step inquiry to determine a Veteran's entitlement to an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this instance, the Veteran's chronic lumbar strain does not require referral for extra-schedular consideration.  With regard to the Veteran's complaints related to her limitations of use related to her back, the Board notes that the rating schedule specifically contemplates guarding, muscle spasms, limitation of motion, and limitations of motion due to pain.  Further, the IVDS contemplate incapacitating episodes such as periods of lost time the Veteran has due to required periods of rest and treatment.  The Veteran has also not alleged and the evidence has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the Board finds that the schedular criteria are adequate and referral for extra-schedular consideration is not warranted.  See Thun.

Therefore, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 40 percent, but no higher than 40 percent, rating is warranted for the Veteran's chronic lumbar strain.  See 38 C.F.R. §§ 4.3, 4.71 DC 5237 (2014).  

New and Material Evidence, Generally   

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the November 2002 rating decision and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claims.  Therefore, the decision may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

New and Material Evidence for Service Connection for a Dysthymic Disorder

In November 1983, the Veteran filed a claim for service connection for multiple conditions.  As a result of these claims, the Veteran underwent a neuropsychiatric examination in September 1984.  In November 1984, the Veteran's claim of service connection for a dysthymic disorder was denied.  The claim was not appealed and no relevant evidence was submitted within one year; accordingly, the claim became final one year after the November 1984 rating decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).     

In April 2011, the Veteran submitted a claim for service connection for a schizoaffective disorder, which was accepted as a claim to reopen her previously denied claim for a dysthymic disorder.  The Veteran has alleged that new and material evidence exists and has requested that her claim for service connection for be reopened.  Records received subsequent to the November 1984 rating decision includes: records from the Ann Arbor VAMC, testimony provided at Veteran's Board hearing, a medical opinion provided by her treating physician at the Ann Arbor VAMC, and VA examination reports from January 2013 and August 2013.  

The evidence received since the November 1984 rating decision, particularly the medical opinion provided by her treating psychiatrist, relate to whether the Veteran is suffering from an acquired psychiatric condition that was incurred during her active service.  The physician states that the Veteran has a current diagnosis of schizoaffective disorder, which based upon the history related by the Veteran, has been present since her active service.  Thus, presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim.  Accordingly, the claim for service connection for a dysthymic disorder is reopened.

New and Material Evidence for Service Connection for Headaches

In November 1983, the Veteran filed a claim for service connection for multiple conditions, including headaches.  In November 1984, the Veteran's claim of service connection for headaches was denied; it was not established that the Veteran suffered from a "chronic migraine headache condition."  This denial was not appealed and no relevant evidence was submitted within one year; accordingly, the claim became final one year after the 1984 rating decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In August 2011, the Veteran filed a claim to re-open for entitlement to service connection for headaches.  The Veteran has alleged that new and material evidence exists and has requested that her claim for service connection for be reopened.  Records received subsequent to the November 1984 rating decision includes: records from the Ann Arbor VA Medical Center (VAMC), testimony provided by the Veteran at her Board hearing, and an August 2012 VA examination report.  

The evidence received since the November 1984 rating decision relates to the presence of a current diagnosis of recurrent migraine headache disorder.  Presumed credible, this evidence relates to unestablished fact necessary to substantiate the claim, and combined with the Veteran's testimony raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a psychogenic pain disorder with depression is reopened.

Entitlement to Service Connection for an Acquired Psychiatric Disorder  

The Veteran has submitted a claim for service connection for schizoaffective disorder, which has been characterized entitlement to service connection for an acquired psychiatric disorder, to include: schizoaffective disorder.  Upon review of the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include: schizoaffective disorder is warranted.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In connection with her claim for service connection, the Veteran submitted an opinion provided by her attending psychiatrist at the Ann Arbor VAMC H.S., MD.  The psychiatrist stated that the Veteran has a current diagnosis of a schizoaffective disorder and has been diagnosed with that condition since she first began treatment at that facility in February 2006.  

The psychiatrist opined that the Veteran's condition manifested during her active service.  The psychiatrist based this opinion upon the Veteran's statements of her symptoms during her active service.  The Veteran reported symptoms of psychotic episodes, which were observed by other service members and indicated to the Veteran that she should seek treatment for her condition.  

The Veteran's service treatment records do not indicate that the Veteran had any psychiatric condition or received any psychiatric treatment prior to her entry into active service.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this instance, while the Veteran is not competent to diagnosis whether she suffered from psychiatric disorder during her active service, she is competent to report the symptoms she perceived at that time to her physician.  Further, while she may not be competent to provide testimony regarding her symptoms during a "psychotic episode," the Board finds credible her other statements regarding the symptoms she perceived and her statements regarding what other service members related to her about her actions.   

The Board finds probative the Veteran's documented history of recurrent psychiatric treatment within 3 years of separation from active service.  The evidence indicates that the Veteran was hospitalized for psychiatric treatment in 1980, 1981, and 1990. 

Additionally, while the VA examiner opines that the Veteran's schizoaffective disorder began after her separation from active service, the examiner's opinions do not address the Veteran's statements regarding her in-service psychotic episodes.  The examiner's opinions also indicates that the Veteran's schizoaffective disorder has been aggravated either by her service-connected adjustment disorder with mixed anxiety or her medications for her service-connected back disorder, or both.  Disability which is proximately due to or has been aggravated by a service-connected disease or injury shall also be service-connected.  See 38 C.F.R. § 3.310.

Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's schizoaffective disorder manifested during her active service and that service connection for an acquired psychiatric disorder, to include: schizoaffective disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is 
required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided regarding the Veteran's increased rating for her low back condition was sent to the Veteran in May 2011.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran and other lay statements, VA examination reports from August 2012, January 2013, and August 2013, opinions from her personal physicians, and VA treatment records from April 2011 through July 2012.  The Board notes that VA treatment records since July 2012 have not been associated with the claims file; however, the Board does not have a duty to obtain "all records" prior to the date of adjudication.  See Golz v. Shinseki, 590 F.3d 1317, 1321  (Fed. Cir. 2010)(explaining "relevant" records are records that relate to the injury for which the claimant is seeking benefits and that have a reasonable possibility of helping to substantiate the Veteran's claim).  Here, the Veteran has not identified or reported any additional VA treatment since July 2012 related to her low back condition that would document any significantly different treatment or a significant worsening of her condition that would provide a reasonable possibility of helping to substantiate a claim for an increased rating in excess of 40 percent.  Particularly, the Board notes that the Veteran's testimony regarding her recent treatment at her November 2014 did not indicate a significant changes in her treatment or her functional capacity since her records were obtained.  Accordingly, the Board finds that the claims file does not indicate the existence of any outstanding "relevant" VA treatment records.   

Additionally, in November 2014, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the undersigned identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all relevant evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER
 
An evaluation of 40 percent for a chronic lumbar strain, but no more than 40 percent, is warranted.

New and material evidence having been received; the claim for entitlement to service connection for a lumbar spine condition is reopened.

New and material evidence having been received; the claim for entitlement to service connection for a psychogenic pain disorder with depression is reopened.

Service connection for schizoaffective disorder is granted.


REMAND

Upon review of the evidence, further development must be completed regarding the remainder of the Veteran's claims prior to adjudication by the Board.

Review of the records from the Social Security Administration indicates that the Veteran's prior physician in 1997 opined that her migraine headaches were caused by her stress.  The Veteran is currently service-connected for an adjustment disorder with mixed anxiety and is diagnosed with a current migraine headache condition. The Veteran should be afforded a VA examination to provide an opinion whether her current migraine headache condition has been caused or aggravated by any of her service-connected condition, particularly her service-connected adjustment disorder with anxiety.  

The Veteran also indicated that she sought treatment for headaches at a VA facility in San Diego between her separation from service in April 1977 and her application for VA benefits for headaches in November 1983.  While the Veteran has been unsuccessful in obtaining these records, it does not appear that the VA has attempted to obtain these records.  VA must make as many attempts as necessary to obtain relevant records held by a government agency, unless it is determined that they do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  The AOJ should attempt to obtain these records, if possible.  

The Veteran previously was sent for an examination regarding the etiology of her currently diagnosed fibromyalgia.  The examiner opined that the Veteran had a current diagnosis of fibromyalgia (or diffuse pain syndrome) but opined that the condition was not secondary to the Veteran's service connected lumbar strain.  The examiner did not provide an opinion regarding whether the Veteran's condition was incurred in or aggravated by her active duty service.  During the Veteran's Board hearing in November 2014, she reported that one her doctors at the Ann Arbor VAMC had indicated that her current fibromyalgia had existed since her active service.  The Veteran's treatment records from the Ann Arbor pain clinic in October 2011 reflect these statements; however, treatment records from November 2011 indicate that the condition had its onset in 2000.  The Veteran should be provided a VA examination to provide an opinion regarding the etiology of her current diagnosis of fibromyalgia and whether it at least as likely as not began during her active service.  

The Veteran has appealed a claim for a TDIU based upon the effects of her service-connected disabilities.   The Veteran (and her representative) has maintained that her disabilities preclude her from working.  The Board notes that as the Veteran has in this decision been granted service connection for schizoaffective disorder and the AOJ has not had the opportunity to provide a determination regarding whether the Veteran is capable of securing or maintaining a substantially gainful occupation based upon the combined effects of all of her service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should make appropriate efforts to obtain any treatment records related to any treatment the Veteran may have received at any San Diego VA facility between April 1977 and November 1983.  

2. Then, the AOJ should make appropriate efforts to obtain any outstanding treatment records from the Ann Arbor VAMC. 

3. After the above referenced development has been completed, request that an examiner review the Veteran's claims file and provide an opinion regarding the etiology of her currently diagnosed migraine headache condition.  If the examiner determines that an examination of the Veteran is necessary, such an examination should be arranged.

The examiner should presume the Veteran's lay statements to be credible, including her statements regarding migraines headaches since separation from active service.   The examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed migraine condition was incurred or aggravated as a result of her active service.

b.   Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed migraine condition was incurred or aggravated as a result of any of the Veteran's service-connected conditions.  The examiner is specifically requested to discuss the June 1997 document that reports that the Veteran's migraines are caused by stress and her service-connected adjustment disorder with anxiety. 

A rationale should be provided for any opinions rendered.  

4. If necessary, schedule the Veteran for an examination to determine if the aggregate effect of the Veteran's service-connected disabilities precludes her from securing and maintaining substantially gainful employment in light of her work history and her education.  

The claims folder should be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Readjudicate the remanded claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


